IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2293 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 110 DB 2016
                                :
           v.                   :               Attorney Registration No. 310025
                                :
ROBERT ANTHONY HARTLAGE, JR.    :               (Allegheny County)
                                :
                Respondent      :



                                         ORDER


PER CURIAM


       AND NOW, this 29th day of September, 2016, upon consideration of the

Recommendation of the Disciplinary Board, Robert Anthony Hartlage, Jr., is placed on

temporary suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He

shall comply with the provisions of Pa.R.D.E. 217.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.